--------------------------------------------------------------------------------

EXHIBIT 10.1



 

September 5, 2007

Letter of Intent to Purchase the Assets of
Communications Advantage LLC, and Web-Breeze Networks, LLC

Attn: Mr. Eric Shippam

Re:

Letter of Intent for Rapid Link, Incorporated, a Delaware corporation, (OTCBB:
RPID) ("RAPID LINK"), to acquire the Assets of (the "Asset Purchase")
Communications Advantage, LLC and Web-Breeze Networks, LLC ("Comm Adv" or "the
Company"), both California, Limited Liability Companies.

   

Dear Mr. Shippam:

This Letter of Intent ("LOI") will confirm the following general terms upon
which our respective Board of Directors or similar governing body (collectively
referred to as the "Parties") will adopt a Definitive Asset Purchase Agreement
(the "Agreement"), and recommend that the Comm Adv stockholders approve the
Agreement, subject to the approval of a sufficient number of Comm. Adv.
stockholders.



This LOI sets forth the material terms of the Asset Purchase and reflects the
current, good faith intentions of RAPID LINK and Comm Adv with respect thereto.



1.     The Asset Purchase.



(a)     The time of Closing shall be not later than October 15, 2007 (the
"Closing Date"), unless extended by mutual consent of the parties.



(b)     RAPID LINK will pay the Comm Adv Stockholders shares of common stock and
cash as outlined below as compensation ("Purchase Price") for the purchase of
all Comm Adv assets, which Purchase Price shall be paid as follows:



i.     1,000,000 shares of RAPID LINK common stock shall be delivered to the
Comm Adv Stockholders within Five (5) days of the Closing Date, provided that
Comm Adv gross monthly retail billed revenues are at least $40,000.00 for the
calendar month ending September 30, 2007. A proportionate number of shares will
be withheld should monthly billed retail revenues fall short of $40,000.00. The
stock value at time of transfer to Comm Adv shall have a value of no less than
$100,000. Should the value at the time of transfer have a value of less than
$100,000 then RAPID LINK will issue additional stock to achieve a value at the
time of transfer of no less than $100,000, provided that in no instance shall
RAPID LINK issue more than 1,500,000 shares of common stock. Stock value will be
determined by the OTC closing price of the stock of the day prior to transfer.
No less than 1,000,000 shares will be issued regardless of stock price on the
day of transfer.



ii.     $75,000 shall be wired pursuant to written instructions to the
designated account of the Stockholders of Comm Adv within five (5) days of the
Closing Date, based on the same criteria as described in (i) above. A
proportionate amount of this cash payment will be withheld should gross monthly
billed retail revenues fall short of $40,000.00



iii.     $50,000 Note payable within 180 days of closing.



iv.     Earn-out Period and payment #1: 30% of net revenue increase for the
period ending 1 year from closing will be paid within 45 days of period ending 1
year from closing provided: revenues grow above $240,000 (from wireless, dial
up, web hosting and VoIP combined, on networks built or owned in Amador and
Calaveras counties). Should Earn Out Period #1 ending revenues fall below
$300,000 no Earn Out #1 payment will be paid. Earn out will be paid in cash or
CA may elect to take Earn out in stock which will be calculated at 90% of market
at the time of earn out calculation.



v.     Earn-out Period and payment #2: 30% of net revenue increase for the
period ending 2 years from closing and beginning 1 year from closing will be
paid within 45 days of period ending 2 years from closing provided: revenues are
greater at beginning of this Earn Out period than at the start of Earn Out
Period #1 (from wireless, dial up, web hosting and VoIP combined, on networks
built or owned in Amador and Calaveras counties). Should Earn Out Period #2
ending revenues fall below $400,000, no Earn Out #2 payment will be paid. Earn
out will be paid in cash or CA may elect to take Earn out in stock which will be
calculated at 90% of market at the time of earn out calculation.



vi.     Earn-out Period and payment #3: 30% of net revenue increase for the
period ending 3 years from closing and beginning 2 years from closing will be
paid within 45 days of period ending 3 years from closing provided: revenues are
greater at beginning of this Earn Out period than at the start of Earn Out
Period #2 (from wireless, dial up, web hosting and VoIP combined, on networks
built or owned in Amador and Calaveras counties). Should Earn Out Period #3
ending revenues fall below $600,000, no Earn Out #3 payment will be paid. Earn
out will be paid in cash or CA may elect to take Earn out in stock which will be
calculated at 90% of market at the time of earn out calculation.



vii.     Securities issued to the stockholders of Comm Adv shall have "piggy
back" rights on any registration statement filed by RAPID LINK subsequent to
closing of this transaction.





2.     Definitive Agreement. The parties shall enter into a definitive Asset
Purchase agreement containing the material provisions as set forth in this LOI.
Both parties will endeavor to close this transaction as soon as possible. The
Agreement shall specifically include, but shall not be limited, to the
following:



(a)     Representations and warranties. Customary and usual representations and
warranties and covenants by the parties, and the principal executive officer
shall certify that these representations and warranties are true as of the
Closing Date.



i.     None of the Parties to the Asset Purchase, nor their officers, directors,
members or affiliates, promoter or control person, nor any predecessor thereof,
have been subject to the following:



(A)     Any conviction in a criminal proceeding or being subject to a pending
criminal proceeding (excluding traffic violations and other minor offenses)
within the past five years;



(B)     Any order, judgment, or decree, not subsequently reversed, suspended or
vacated, of any court of competent jurisdiction, permanently or temporarily
enjoining, barring, suspending or otherwise limiting his involvement in any type
of business, securities or banking activities; and



(C)     Any finding, ruling or judgment by a court of competent jurisdiction (in
a civil action), the SEC or the Commodity Futures Trading Commission to have
violated a federal or state securities or commodities law, and the judgment has
not been reversed, suspended, or vacated.



ii.     Each party shall have good title to all of its respective tangible and
intangible assets including, but not limited to, intellectual properties
necessary or required to successfully develop and commercially exploit its
business enterprise as more fully described in its current business plan.



iii.     The Comm Adv Stockholders own 100% of the issued and outstanding stock
of Comm Adv and shall indemnify RAPID LINK with respect to the Company's
representations and warranties.



iv.     The Agreement will include representations and warranties with respect
to the absence of undisclosed liabilities, liens and encumbrances of the assets
of Comm Adv and the financial condition and results of operations of Comm Adv
and with respect to the absence of any material adverse changes in Comm Adv
financial condition, earnings, and business operations with respect to the
contemplated assets RAPID LINK is purchasing.



(b)     Opinions of Counsel. The delivery at Closing of favorable opinions of
legal counsel for Comm Adv regarding the customary and usual matters of law and
fact covered under similar acquisitions and related agreements.



(c)     Opinions of Auditors. For the delivery at the Closing of financial
statements reasonably acceptable to RAPID LINK, Comm Adv shall deliver to RAPID
LINK financial statements for the last two completed fiscal years as well as
reviewed financial statements for the interim period(s) ended at the Closing
Date prepared in accordance with Generally Accepted Accounting Principles. The
cost of the audit will be borne by Comm Adv.



(d)     Conditions Precedent. In addition, the Agreement shall contain the
following conditions precedent:



i.     RAPID LINK shall have all SEC, state and federal filings and reports
current, up to date, in proper form, and be, to the best of management's
knowledge, in compliance with all state and federal regulations governing a
public company.



ii.     For a period of at least sixty (30) days prior to the Closing Date, Comm
Adv will afford to the officers and authorized representatives of RAPID LINK
full access to the properties, books and records of Comm Adv in order that RAPID
LINK may have a full opportunity to make such reasonable investigation as it
shall desire regarding the affairs of Comm Adv, and Comm Adv will furnish RAPID
LINK with such additional financial and operating data and other information as
to the business and properties of Comm Adv as RAPID LINK shall from time to time
reasonably request. To the extent the state and federal filings and reports do
not provide such information, Comm Adv shall have similar access to the
properties, books and records of RAPID LINK. Any such investigations and
examinations shall be conducted at reasonable times and under reasonable
circumstances, and each party hereto shall cooperate fully therein. The parties
have entered into a Confidentiality, Restricted Use and Non-Solicitation
Agreement and hereby acknowledge that all information exchanged by the parties
which is not in the public domain shall be deemed confidential and proprietary
and shall be subject to the provisions governing non-disclosure as set forth in
such Agreement. No investigation by either party hereto shall, however, diminish
or waive in any way any of the representations, warranties, covenants or
agreements of the other party under the Agreement.



iii.     Comm Adv will prepare a detailed listing of all outstanding
liabilities, together with existing agreements and creditor consents for term
payments of listed liabilities, which RAPID LINK agrees to assume and honor.
This assumption of liabilities will not exceed $140,000.00 and shall generally
match those liabilities and monthly payment amounts listed in Exhibit 1.



iv.     Comm Adv shall have obtained and delivered to RAPID LINK all consents,
waivers and approvals necessary to affect the Asset Purchase from the
stockholders and Board of Directors of Comm Adv.



v.     There shall not be any pending or threatened litigation regarding the
Asset Purchase and the Agreement or any related transactions contemplated
thereby or therein.



vi.     Customary legal opinions, closing certificates and other documentation
in a form satisfactory to RAPID LINK and Comm Adv, respectively, shall be
delivered by the Parties.



vii.     There shall not be any material breach by the Parties of any
representation or warranty contained in the Agreement, and the Parties shall be
in compliance with each covenant contained in the Agreement.



viii.     Rapid Link shall have completed the usual, customary and reasonable
due diligence of Comm Adv to Rapid Link's satisfaction in its sole and exclusive
judgment.



ix.     The Agreement shall contain additional mutually acceptable closing
conditions to be determined by the Parties.



(e)     Conditions Subsequent. The Asset Purchase shall be subject to the
occurrence of the following term and condition to occur within a reasonable time
subsequent to the Closing:



i.     RAPID LINK shall file a Form 8-K with the SEC within four business days
of entering into the Agreement disclosing the material terms of the Asset
Purchase.



ii.     RAPID LINK and Eric Shippam shall enter into an irrevocable 3 year
employment contract which will pay Eric Shippam a salary of $120,000 annually
for three years. The agreement will contain a non-compete clause, with 5 year
lock-out of Amador and Calaveras Counties. RAPID LINK may cancel this employment
contract at any time after year one by paying Eric Shippam 70% of any unpaid
portion of the employment contract within 30 days of termination of said
employment agreement. Employment Agreement is attached hereto as Exhibit 2.



iii.     Rapid Link will commit $300,000 of the $3 million dollars committed to
Rapid Link in the financing completed by Westside Capital (per publicly filed
Form 8K on June 21, 2007), for the purpose of expansion and revenue growth into
the Amador and Calaveras broadband internet markets.



3.     Expenses. Each party shall pay its own legal, accounting and other
expenses in connection with the Asset Purchase.



4.     Conduct of Business of Comm Adv Prior to Closing.



          Until consummation or termination of the contemplated Asset Purchase,
Comm Adv will conduct business only in the ordinary course and no material
assets of Comm Adv shall be sold, encumbered, hypothecated or disposed of except
in the ordinary course of business and only with the written consent of the
other party which consent will not be unreasonably withheld.



5.     Miscellaneous Provisions:



(a)     On or before the Closing Date, RAPID LINK, Comm Adv and all of the Comm
Adv Stockholders will have received all permits, authorizations, regulatory
approvals and third party consents necessary for the consummation of the Asset
Purchase, and all applicable legal requirements shall have been satisfied.



(b)     The Asset Purchase shall be consummated and the Agreement shall be
executed as soon as practicable, and RAPID LINK shall instruct its legal counsel
to immediately prepare all necessary documentation upon execution of this LOI.



(c)     Before Closing, the Board of Directors of RAPID LINK shall have approved
the Asset Purchase and the Agreement. Prior to signing the LOI, Comm Adv's
shareholders shall have approved the transaction as outlined in the LOI.



(d)     All notices or other information deemed required or necessary to be
given to any of the parties shall be given at the following addresses:



 

 

RAPID LINK:

Rapid Link Inc.
Attn: Chris Canfield
5408 No. 99th Street
Omaha, NE 68134
Facsimile: (402) 392-7585

   

Comm Adv:

Communications Advantage, LLC / Web Breeze LLC
54 Main St. Second Flr.
Sutter Creek, CA
Facsimile: (888) 320-0441



(e)     No agent, broker, investment banker, person or firm is acting on behalf
of the Parties or under their authority is or will be entitled to any broker's
or finder's fee or any other commission or similar fee, directly or indirectly,
in connection with any of the transactions contemplated herein.



(f)     The Agreement shall contain customary and usual indemnification, hold
harmless provisions and investment representation language.



(g)     Except where the laws of another jurisdiction are necessarily
applicable, the transactions which are contemplated herein and the legal
relationships among the parties hereto, to the extent permitted, shall be
governed by and construed in accordance with the laws (except for conflict of
law provisions) of the State of California.



(h)     The substance of any press release or other public announcement with
respect to the Asset Purchase, the Agreement and the transactions contemplated
herein and therein, other than notices required by law, shall be approved in
writing in advance by all parties and their respective legal counsel.





6.     Counterparts. This LOI may be executed in any number of counterparts and
each such counterpart shall be deemed to be an original instrument, but all of
such counterparts together shall constitute but one agreement.



7.     Amendments. Subject to applicable law, this LOI and any attachments
hereto may be amended only by an instrument in writing signed by an officer or
authorized representative of each of the parties hereto.



8.     Headings. The descriptive headings of the sections and subsections of
this LOI are inserted for convenience only and do not constitute a part of this
LOI.



9.     Waiver. No purported waiver by any party of any default by any other
party of any term, covenant or condition contained herein shall be deemed to be
waiver of such term, covenant or condition unless the waiver is in writing and
signed by the waiving party. No such waiver shall in any event be deemed a
waiver of any subsequent default under the same or any other term, covenant or
condition contained herein.



10.     Entire Agreement. This LOI, together with the exhibits or other
documents given or delivered pursuant hereto, sets forth the entire
understanding among the parties concerning the subject matter of this LOI and
incorporates all prior negotiations and understandings. There are no covenants,
promises, agreements, conditions or understandings, either oral or written,
between them relating to the subject matter of this LOI other than those set
forth herein. No alteration, amendment, change or addition to this LOI shall be
binding upon any party unless in writing and signed by the party to be charged.



11.     No Partnership. Nothing contained in this LOI will be deemed to or
construed by the parties hereto or by any third person to create the
relationship of principal and agent or partnership or joint venture.



12.     Joint Preparation. This LOI has been negotiated and prepared jointly by
the parties hereto and any uncertainty or ambiguity existing herein, if any,
shall not be interpreted against any party, but shall be interpreted according
to the applicable rules of interpretation for arm's length agreements.



13.     Partial Invalidation. If any term, covenant or condition in this LOI or
the application thereof to any party, person or circumstance shall be invalid or
unenforceable, the remainder of this LOI or the application of such term,
covenant or condition to persons or circumstances, other than those as to which
it is held invalid, shall be unaffected thereby and each term, covenant or
condition of this LOI shall be valid and enforced to the fullest extent
permitted by law.



14.     No Shopping. Prior to October 15, 2007 or the date of closing, in
consideration of the resources to be committed to the transactions contemplated
herein by RAPID LINK and its representatives and agents, neither Comm Adv nor
any of its officers, directors, shareholders, agents or representatives shall,
directly or indirectly, solicit, initiate, encourage or participate in any
negotiation or discussion or enter into any agreement in respect of or cooperate
with any person regarding (including, without limitation, by way of furnishing
any non-public information concerning, or affording access to, the business,
properties or assets of Comm Adv) any Asset Purchase Proposal, and any and all
such discussions, other than those described in this letter, shall be
immediately terminated. The term "Asset Purchase Proposal" means any proposal
(other than a proposal by RAPID LINK) for the acquisition of all or a
substantial portion of the stock or assets of Comm Adv or for a merger,
consolidation or other business combination pursuant to which any other person
would acquire Comm Adv or any substantial equity interest in Comm Adv.



15.     Binding Effect; Break-up Fee. Subject to the provisions of Section 2
hereof, this LOI is binding on the parties hereto. In the event either party to
this transaction terminates this LOI at any time before to the execution of a
Definitive Agreement, it shall pay a break-up fee to the damaged party in the
amount of $80,000 cash.



16.     Time is of the Essence. Comm Adv shall sign this LOI no later than 5:00
P.M., Central Standard Time, September 5, 2007, as time is of the essence.



17.     Public Announcement. RAPID LINK and Comm Adv mutually agree that neither
party shall issue any press release or make any public announcement of the Asset
Purchase or any other matter which is the subject of this LOI or any subsequent
definitive Agreement without the prior consent of the other party, except where
a public announcement is required by law as reasonably determined by such party
or is in connection with such party's enforcement of its rights or remedies
hereunder or there under for any breach by the other party. Notwithstanding the
foregoing, Comm Adv acknowledges that upon signing this LOI, RAPID LINK is
required and shall file a Form 8-K with the SEC describing the material terms of
the LOI and Comm Adv hereby consents to such filing.



18.     Consents. RAPID LINK and Comm Adv will cooperate with one another and
proceed, as promptly as is reasonably practicable, to seek to obtain all
necessary consents and approvals from lenders, shareholders, landlords and other
third parties and to endeavor to comply with all other legal or contractual
requirements for or preconditions to the execution and consummation of the Asset
Purchase and the Agreement.



19.      Efforts. RAPID LINK and Comm Adv will negotiate in good faith and use
their commercially reasonable efforts to arrive at a mutually acceptable
definitive Agreement for approval, execution and delivery on the earliest
reasonably practicable date. RAPID LINK and Comm Adv will thereupon use their
commercially reasonable efforts to affect the Closing and to proceed with the
transactions contemplated by this LOI as promptly as is reasonably practicable.



20.     Confidentiality. RAPID LINK and Comm Adv agree that (except as may be
required by law) it will not disclose or use any "Confidential Information" (as
hereinafter defined) with respect to the other, furnished, or to be furnished in
connection herewith at any time or in any manner and will not use such
information other than in connection with its evaluation of the Asset Purchase.
For the purposes of this paragraph "Confidential Information "means any
information identified as such in writing or, given the nature of the
information or the circumstances surrounding its disclosure, which reasonably
should be considered as confidential or proprietary. The parties agree to
continue to be bound by that certain Confidentiality, Restricted Use and
Non-Solicitation Agreement entered into on or about September 2007. If for any
reason the Asset Purchase is not consummated, the receiving party will promptly
return all documents to the party with provided such documents. The provisions
of this paragraph shall survive the termination of this LOI.



     If the foregoing correctly sets forth the substance of the understanding of
the parties, please execute this LOI in triplicate, retain one original copy for
your records, and return the other original copies to Chris Canfield at the
address listed below. Also, please fax a signed copy to RAPID LINK, Inc. at
(402) 392-7585.



   

Yours truly,

         

Rapid Link Inc. /
Rapid Link, Incorporated

 



           

_________________________________

   

Chris Canfield

   

President

   

September 5, 2007

 

   

Accepted this 5th day of
September, 2007.

         

Web-Breeze Networks LLC / Communications Advantage, LLC

           

--------------------------------------------------------------------------------

   

Eric Shippam

   

Managing Director



--------------------------------------------------------------------------------



Exhibit 1

Debt Outstanding

Total

Monthly payment

TNC

75,000

7,500

EDD

19,000

1,000

TESSCO

15,000

500

Hostopia

27,000

500

Total

$    137,000

$     9,500







 

Exhibit 2

Employment Agreement

Exhibit 2 - Letter of Intent 9/5/07

THIS AGREEMENT made as of, (Closing Date) 2007 between Telenational
Communications, Inc. with its principal place of business located at 5408 No.
99th Street, Omaha, NE 68134 (the "Employer") and, Eric Shippam.(the
"Employee").

WHEREAS the Board of Directors of the Employer considers it to be in the best
interests of the Employer to enter into this Agreement with the Employee, and
this Agreement has been duly approved by the Board of Directors of the Employer;

NOW THEREFORE this agreement witnesses that in consideration of the foregoing
and the mutual covenants and agreements set out below and of other good and
valuable consideration, the parties hereby agree as follows:

Definitions.

Whenever used in this Agreement the following words and phrases shall have the
following respective meanings:



"Business Day"

shall mean the day upon which the principal office of all of the chartered banks
in Nebraska are open for the transaction of business.



"Date of Termination"

shall mean the date the Employee ceases to be employed by the Employer for
whatever reason.



"GAAP"

shall mean generally accepted accounting principles.



"Guaranteed Amount"

shall mean an amount equal to number of months payment to be made to Employee in
the event of termination without cause (ie. twelve (12) times the base monthly
salary payable to the Employee by the Employer during the calendar month
immediately preceding the Date of Termination.



Employment.

Term and Position.

The Employer will continue to employ the Employee as until the Employee's
employment is terminated in accordance with the provisions of this Agreement.



Reporting Relationship and Responsibilities.

Service.

During the term of his employment with the Employer, the Employee will devote
his full time, attention, and abilities to furthering the business of the
Employer and will faithfully serve the Employer and use his best efforts to
promote the interests of the Employer. The Employer agrees that the Employee
will be free to hold equity interests in businesses which do not compete with
the business of the Employer.



Compensation.

Salary.

The Employee will receive a salary of One Hundred Twenty Thousand Dollars
($120,000) per annum payable in equal bi-weekly installments. The Employee's
salary will be reviewed by Employee's immediate supervisor from time to time at
the supervisors discretion, but in any event will be reviewed not later than
January 1, 2009, and annually thereafter. Any salary review will be done with a
view to assessing the Employee's achievement of overall objectives established
from time to time by the Employee's supervisor and considering market rates of
remuneration paid to Position of Employees of comparable international
companies.



Expenses.

The Employer will reimburse the Employee for all reasonable direct out-of-pocket
expenses incurred in connection with the performance of his duties and
responsibilities, or in carrying out any request made of the Employee by the
Employer.



Vacation.

During the term of his employment, the Employee will be entitled to such
reasonable periods of vacation as per the Employer handbook, but not less than
two (2) weeks every year. Such vacation shall be taken at such time as the
Employee may from time to time reasonably decide, provided such time, in the
opinion of Employee's immediate supervisor acting reasonably, does not
materially interfere with the Employee's duties hereunder. The Employee shall
adhere to the terms and conditions outlined in the Telenational Communications,
Inc. handbook.



Benefits.

The Employee will be entitled to participate on equal terms and conditions in
all insurance and other benefit plans which the Employer offers to its senior
executives and will continue to receive all such benefits as he now enjoys.



Termination.

Voluntary Resignation.

The Employee may terminate his employment with the Employer at any time by
giving six (6) months' notice to the Employee's immediate supervisor.



Termination for Just Cause.

The Employer may terminate the Employee's employment at any time for just cause,
without notice or payment of any compensation.



Termination of Employee's Employment Without Cause.

The Employer shall have the right to terminate the Employee's employment
hereunder at any time without cause whereupon:



the Employer shall pay to the Employee an amount equal to the Guaranteed Amount;

if the Employee holds any options granted to him pursuant to the Employer's
stock option plan for employees, the date to exercise such options shall be
extended for the lesser of 1 months from the Date of Termination and the expiry
date under such options;

the Employer shall pay to the Employee all outstanding and accrued salary and
vacation pay to the Date of Termination within 30 days after the Date of
Termination and reimburse the Employee for all proper expenses incurred by the
Employee in carrying out his duties to the Employer prior to the Date of
Termination;

if, at the Date of Termination, there were any memberships in any clubs, social,
or athletic organizations paid for by the Employer that were for the regular use
of the Employee, the Employer will not take any action to terminate such
memberships, but need not renew any such membership that expires; and

prior to or contemporaneously with the payments set forth above, the Employee
shall deliver a release in favor of the Employer, its subsidiaries, and their
respective directors, officers, and shareholders in the form acceptable to
Employer.

The Employer agrees to make payments contemplated herein irrespective of whether
the Employee finds (or seeks) alternative employment.

Constructive Dismissal.

In the event the Employer alters the Employee's remuneration, title, reporting
relationship, or responsibilities to the extent that the Employee has been
constructively dismissed, the Employer shall make all the payments and provide
the benefits specified hereof, from and after the date of such constructive
dismissal.



No Payment if Just Cause, Resignation, or Retirement. The Employer shall not
have any obligation to make any of the payments described herein, other than the
payment contemplated in this contract, or to extend the date for exercising any
outstanding stock options, if:

the Employee's employment with the Employer has been terminated for just cause;

the Employee by reason of illness, mental or physical disability, or incapacity
fails for an aggregate of six (2) months within any twenty-four (12) month
period to perform his duties hereunder;

the Employee's employment terminates because of death or retirement.





Covenants of the Employee.

Employee's Acknowledgements.

The Employee acknowledges that:



the Employer and its subsidiaries have carried on and will hereinafter carry on
the business of the Employer;

in the course of carrying out, performing, and fulfilling his responsibilities
to the Employer, the Employee will have access to and will be entrusted with and
receive confidential and proprietary information and trade secrets of the
Employer ("Confidential Information") relating to the foregoing business, the
disclosure of any of which to competitors or to the general public may be
detrimental to the best interests of the Employer;

in the course of performing his obligations to the Employer hereunder, the
Employee will be one of the key representatives of the Employer and as such will
be significantly responsible for the maintaining or enhancing the goodwill of
the Employer;

the right to maintain the confidentiality of such Confidential Information and
the right to preserve the goodwill of the Employer constitutes proprietary
rights which the Employer is entitled to protect.

Non-Disclosure.

The Employee agrees that during his employment and for a period of twenty-four
(24) months after he ceases to be employed by the Employer for any reason
whatsoever, the Employee will not disclose, directly or indirectly, any
Confidential Information or use any Confidential Information for any purpose
whatsoever other than for the benefit of the Employer, provided that this does
not apply to Confidential Information that has become public through no breach
of this Agreement on the Employee's part.



Non-Solicitation and Non-Competition.

Non-Competition and Non-Solicitation.

Employee covenants and agrees that during the period of his employment and for a
period of 24 months from the Date of Termination, if the termination of the
Employee's employment is caused by reason of his voluntary resignation as
provided herein, or his retirement as provided for herein or his termination for
just cause as provided for herein, the Employee will not, either alone or in
conjunction with any individual, firm, corporation, association, or other entity
(except for the Employer and its subsidiaries), whether as principal, agent,
director, officer, employee, investor, consultant, or in any other capacity
whatsoever: (i) carry on, be engaged in, concerned with, or interested in, or
advise, lend money to, guarantee the debts or obligations of, or permit his name
to be used or employed by, any person or persons, firm, association, syndicate,
or corporation engaged in or concerned with the business being carried on by the
Employer or its subsidiaries at the Date of Termination, including, without
limitation, the business of within any State of the United States of America or
Province or Territory of Canada (provided that the foregoing shall not prevent
the Employee from purchasing as a passive investor up to 5% of the outstanding
publicly-traded shares or other securities of any class of an issuer listed on a
recognized stock exchange); or (ii) attempt, directly or indirectly, to solicit
or approach any employee, customers, or suppliers of the Employee or any of its
subsidiaries. In this contract, (I) "customer" shall mean any customer with
which the Employer or its subsidiaries will have transacted business within a
period of three (3) years prior to the Date of Termination, and (II) "supplier"
shall mean any supplier with which the Employer or its subsidiaries which exist
at the Time of Termination and any supplier with which the Employer or its
subsidiaries have done business within a period of three (3) years prior to the
Date of Termination. The Employee agrees that this section reflects separate
covenants and each shall be severable one from the other. The Employee further
acknowledges and agrees that all of the covenants and restrictions in this
section are reasonable and valid and all defenses to the strict enforcement
thereof by the Employer are hereby expressly waived.



Breach by the Employee of Non-Competition and Non-Solicitation.

In addition to any other remedy available to the Employer, the Employee agrees
that a breach of any of the provisions shall be regarded as a fundamental breach
of the Employee's obligations hereunder entitling the Employer (i) to refuse to
perform or to continue performing its obligations hereunder, including payment
of the Guaranteed Amount and (ii) if paid, to seek repayment from the Employee.



Injunctions.

The Employee hereby acknowledges and agrees that any breach whatsoever of the
terms of this Agreement by him shall cause, and shall be deemed to be, a breach
of his fiduciary obligations to the Employer and shall cause serious damages and
injury to the Employer for which monetary damages would not, alone or in part,
adequately compensate the Employer. Accordingly, the Employee agrees that if he
should violate any of the terms if this Agreement, the Employer shall be
entitled, either on its own initiative or with such others as it may decide, to
all appropriate remedies, including an interim, interlocutory, or permanent
injunction to be issued by any competent court enjoining and restraining the
Employee from such wrongful acts.



Severability.

Each of the sections contained herein shall be and remain separate from,
independent of, and severable from all and any other sections herein except as
otherwise indicated by the context of this Agreement. Any decision or
declaration that one or more of the sections or subsections are null and void
shall have no effect on the remaining sections or subsections in this Agreement.



Notices.

Any notice in writing required or permitted to be given to the Employee shall be
delivered personally or mailed by registered mail, postage prepaid, addressed to
the Employee at his last residential address known to the Employee's immediate
supervisor. Any such notice mailed shall be deemed to have been received by the
Employee on the second business day following the date of mailing. Any notice in
writing required or permitted to be given to the Employer shall be given by
registered mail, postage prepaid, addressed to the Employer at . Any such notice
mailed shall be deemed to have been received by the Employer on the second
business day following the date of mailing. Such address for the giving of
notices may be changed by notice in writing.



Termination of Prior Agreements.

Any previous agreements, written or oral, express or implied, between the
Employee and Employer relating to the employment of the Employee by the Employer
are terminated and cancelled, and the Employee and the Employer release and
forever discharge each other of and from all manners of action, causes of
action, claims, and demands whatsoever under or in respect of any such prior
agreement.



Entire Agreement.

This Agreement constitutes the entire agreement between the parties hereto and
contains all of the covenants, representations, and warranties of the respective
parties. There are no oral representations or warranties between the parties of
any kind. This Agreement may not be amended in any respect except by written
instrument, signed by the parties. Any oral amendments or modifications will be
of no force or effect and will be void.



General.

Tendering Resignations.

The Employee agrees that after termination of his employment, he will tender his
resignation from any position he may hold as an officer or director of the
Employer or its subsidiaries. Doing so will not reduce the obligations of the
Employer described herein.



Delivery of Records.

Upon any termination of employment, the Employee shall, within five (5) business
days, deliver or cause to be delivered to the Employer all books, documents,
effects, monies, securities, or other property belonging to the Employer or its
subsidiaries or for which the Employer or its subsidiaries are liable to others,
which are in the possession, charge, control, or custody of the Employee.



Benefit and Binding Nature of Agreement.

This Agreement shall enure to the benefit of and be binding upon the Employee
and his heirs, executors, legal personal representatives, and administrators,
and upon the Employer and its successors and assigns.



No Derogation.

Nothing herein derogates from any rights the Employee may have under applicable
law except as set forth in this Section. The parties agree that the rights,
entitlements, and benefits set out in this Agreement to be paid to the Employee
are in full satisfaction of all rights of the Employee under any statute, law or
legislation in any other jurisdiction, and any rights or entitlements the
Employee may otherwise have as a result of the termination of his employment
whether against the Employer or any of the Employer's subsidiaries.



No Oral Waiver.

Neither party may waive or shall be deemed to have waived any rights it or he
may have under this Agreement (including under this Section) except to the
extent that such waiver is in writing.



Governing Law.

This Agreement shall be construed and interpreted in accordance with the laws of
the State of Nebraska. Each of the parties hereto irrevocably attorn to the
jurisdiction of the courts of the State of Nebraska with respect to any matters
arising out of this Agreement. Each party irrevocably submits to the
non-exclusive jurisdiction of any court (or arbitrator) sitting in the State of
Nebraska over any suit, action, or proceeding arising out of or relating to this
Agreement. To the fullest extent, the Employee and the Employer may do so under
applicable law, each of them irrevocably waives and agrees not to assert, by way
of motion, as a defense or otherwise, any claim that he or it is not subject to
the jurisdiction of any such court, any objection which he or it may now or
hereafter have to the laying of the venue of any such jurisdiction or proceeding
brought in any such court, and any such claim that any such suit, action, or
proceeding brought in any such court has been brought in an inconvenient forum.
The Employee agrees, to the fullest extent he may effectively do so under
applicable law, that a final judgment (to which all appeals have been taken or
the time limits for appeal have expired) in any suit, action, or proceeding
brought in any such court shall be conclusive and binding upon him and may be
enforced by a suit upon such judgment in the courts of any jurisdiction to which
the Employee is or may then be subject.



Legal Representation.

The Employee acknowledges to the Employer that he has been represented and has
had opportunity to be represented by separate legal counsel in connection with
the negotiation and finalization of this Agreement.







IN WITNESS WHEREOF

the parties have executed this Agreement as of the date first above written.





By:

_________________________



 

Name:

_________________________

   

Title:

_________________________

   

Date:

_________________________

       

By:

_________________________

   

Name:

Chris Canfield

   

Its:

President

   

Date

_________________________